Citation Nr: 9930031	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  95-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for reactive depression.


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The appellant served on active duty from February to June 
1970.  He also reports additional service which is the 
subject of the remand below.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


REMAND

This appellant claims entitlement to service connection for a 
back disorder, and for reactive depression secondary to a 
back disorder.  After a reviewing the evidence of record the 
Board finds that further development is in order.

Initially, the Board concludes that insufficient efforts have 
been extended to determine exactly when the appellant served 
on active duty, active duty for training, and on inactive 
duty.  In this respect, active duty service from February to 
June 1970 has been verified.  The appellant, however, also 
claims active and inactive duty for training service with the 
Army Reserves, the Army National Guard, and the Marine Corps.  
Unfortunately, however, while some efforts have been 
undertaken, the record remains incomplete, and somewhat 
contradictory, to include an indication that the appellant 
simultaneously served in the Marine Corps and Army 
Reserve/National Guard.  Accordingly, further development is 
necessary.

Additional development is in order in light of the nature of 
the history reported to examiners as the cause for his back 
pain.  In this respect, the appellant's history has been both 
colorful and widely inconsistent.  Specifically, he claims 
that he was wounded in back while in Vietnam, despite the 
fact that there is no indication of Vietnam service; 
sustaining a back disorder in a parachute injury, despite the 
lack of airborne training; service as a Green Beret and 
pathfinder, despite the lack of appropriate training; and 
injuries sustained while rappelling with the Marine Corps, 
despite the presentation of any incident reports.  In light 
of these conflicting stories, and in light of the fact that 
government records may help verify some accounts, the Board 
concludes that the appellant should be offered an opportunity 
to present a statement setting forth the precise date that 
his back was allegedly injured; the nature of his military 
service at the time of the injury; where the injury was 
sustained; and where military medical treatment was provided 
for the injury.  

Therefore, in light of the provisions of 38 U.S.C.A. § 5103 
(West 1991), this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he provide a statement 
listing the branch of service, the dates 
of service, the type of service (active 
duty for training or inactive duty for 
training), and the place of service for 
each incident which he believes is 
responsible for his current back 
disorder.  In particular, he should 
provide additional detailed information 
concerning his claimed 1970 gunshot wound 
to the spine; his claimed 1977 parachute 
accident; his claimed rappelling injury 
with the Marine Corps in 1981; his 
claimed 1984 injury at Fort Bragg; and a 
claimed civilian back injury in 1985.  
The appellant should also provide the 
name and address for each and every 
Marine Corps Reserve, Army Reserve, and 
Army National Guard unit that he served 
with.  The Board takes this opportunity 
to inform the appellant that the duty to 
assist is not always a one-way street.  
If he wishes help, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

2.  Following the receipt of the 
appellant's response the RO should 
contact the National Personnel Records 
Center (NPRC) and request that they 
verify any and all periods of active 
duty, active duty for training, and 
inactive duty training the appellant 
performed with any branch of the Armed 
Forces to include Reserve and/or National 
Guard service.  The NPRC should further 
be requested to provide a copy of any 
incident report concerning any back 
injury suffered by the appellant; a copy 
of his Jump Record, DA Form 1307; any 
evidence verifying the claim that the 
appellant served in Vietnam; and any 
evidence that he served as either a Green 
Beret or pathfinder.  Moreover, each unit 
identified by the appellant should be 
contacted by the RO in an effort to 
verify the claimed service reported.  
Efforts to secure this information must 
be conducted even if the appellant fails 
to respond to inquiry discussed above.  
All efforts to secure this information 
must be carefully documented in the 
claims folder.

3.  The appellant should provide a copy 
of any VA or private medical opinion or 
scientific evidence which links his 
reactive depression to a back disorder.  
If he has no opinion to this effect he 
should so state.

After the action requested in the above paragraphs has been 
completed, the RO should readjudicate the issues presented.  
If the benefit sought on appeal is not granted, the appellant 
should be furnished an appropriate supplemental statement of 
the case and be afforded the applicable opportunity to 
respond thereto.  The purpose of this REMAND is to fulfill 
the Board's requirements under 38 U.S.C.A. § 5103 (West 
1991).  The Board does not express any opinion as to any 
ultimate 

disposition warranted, either favorable or unfavorable.  No 
action is required of the appellant until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

